Citation Nr: 1108837	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-09 957	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for lumbar spine degenerative disc disease with left sciatic radiation.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who was the appellant, served on active duty from October 1965 to October 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in April 2006 and July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

According to the records of the Social Security Administration, the Veteran died in January 2011 while his appeal was pending and before the Board promulgated a decision on the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).







According to the records of the Social Security Administration, a Federal agency, the Veteran died in January 2011, while his appeal was pending and before the Board promulgated a decision on the appeal.

In the absence of evidence to the contrary, the Board accepts the finding by the Social Security Administration as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a final decision.

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive the Veteran's death, and the appeal must be dismissed for lack of jurisdiction. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); Zevalkink v. Brown, 102 F.3d 1236, 1243- 44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53- 54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file the request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the Veteran's death. See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).











The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


